
	
		I
		111th CONGRESS
		1st Session
		H. R. 2149
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Kennedy (for
			 himself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to conduct activities to rapidly advance treatments for spinal muscular
		  atrophy, neuromuscular disease, and other pediatric diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SMA Treatment Acceleration Act of
			 2009
				.
		2.Clinical trials
			 network for spinal muscular atrophyPart B of title IV of the Public Health
			 Service Act is amended by adding at the end the following new section:
			
				409J.Clinical
				trials network for spinal muscular atrophy
					(a)Clinical trials
				networkThe Director of NIH,
				in coordination with the Directors of the National Institute of Neurological
				Disorders and Stroke, the National Institute of Child Health and Human
				Development, and such other Institutes and Centers as specified by the Director
				shall provide for the upgrading and unification of spinal muscular atrophy
				clinical trial sites and the recruitment of new investigators and sites to
				establish a national clinical trials network for spinal muscular atrophy. The
				Director of NIH shall ensure that such network—
						(1)conducts coordinated, multi-site, clinical
				trials of therapies and clinical approaches to the treatment of spinal muscular
				atrophy; and
						(2)rapidly and
				efficiently disseminates scientific findings to the field.
						(b)Data
				Coordinating CenterThe
				Director of NIH, in coordination with the Commissioner of Food and Drugs and
				the Directors of the National Institute of Neurological Disorders and Stroke,
				the National Institute of Child Health and Human Development, and such other
				Institutes and Centers as specified by the Director, shall establish a data
				coordinating center with respect to spinal muscular atrophy to—
						(1)provide expert
				assistance in the design, conduct, data analysis, data management, and data
				warehousing of collaborative clinical and descriptive research projects;
						(2)organize and
				conduct multi-site monitoring activities;
						(3)provide regular
				reports to the National Institute of Neurological Disorders and Stroke, the
				National Institute of Child Health and Human Development, such other Institutes
				and Centers as specified by the Director, and the Food and Drug Administration
				on enrollment and the allocation of resources; and
						(4)conduct such other
				activities as are deemed necessary by the Secretary.
						(c)Pre-clinical
				activitiesThe Director of
				NIH, in coordination with the Directors of the National Institute of
				Neurological Disorders and Stroke and the National Institute of Child Health
				and Human Development, shall expand and intensify programs of such Institutes
				with respect to pre-clinical translation research related to spinal muscular
				atrophy.
					.
		3.National patient
			 registryPart P of title III
			 of the Public Health Service Act is amended by adding at the end the following
			 new section:
			
				399S.National
				spinal muscular atrophy patient registry
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention and in
				coordination with the Director of the NIH, shall enhance and provide ongoing
				support to an existing or new spinal muscular atrophy patient registry to
				provide for expanded epidemiological research towards improving awareness,
				management, treatment, and prevention of spinal muscular atrophy.
					(b)Longitudinal
				DataIn carrying out
				subsection (a), the Secretary shall ensure the collection and analysis of
				longitudinal data related to individuals of all ages with spinal muscular
				atrophy, including infants, young children, adolescents, and adults of all
				ages.
					.
		4.Interagency
			 spinal muscular atrophy research coordinating committeePart B of title IV of the Public Health
			 Service Act, as amended by section 2, is further amended by adding at the end
			 the following new section:
			
				409K.Interagency
				spinal muscular atrophy research coordinating committee
					(a)EstablishmentNot
				later than 6 months after the date of the enactment of this section, the
				Secretary shall establish a committee, to be known as the Interagency Spinal
				Muscular Atrophy Research Coordinating Committee (in this section referred to
				as the Committee).
					(b)DutiesThe
				Committee shall—
						(1)share and
				coordinate information on existing research activities, and make
				recommendations to the National Institutes of Health and other Federal agencies
				regarding how to improve existing research programs, that are related to spinal
				muscular atrophy research and other related neurological diseases and
				disorders;
						(2)develop a
				comprehensive strategy related to spinal muscular atrophy research and other
				related neurological diseases and disorders and advise the National Institutes
				of Health and other Federal agencies, expanding proposals for collaborative,
				multidisciplinary research, including proposals for Common Fund research
				described in section 402(b)(7) and other proposals that involve collaboration
				between 2 or more national research institutes or national centers;
						(3)provide annual reports to the Secretary
				regarding the National Institutes of Health and other Federal agencies’
				collaborative multidisciplinary research efforts to support spinal muscular
				atrophy, including the Spinal Muscular Atrophy Project at the National
				Institute of Neurological Disorders and Stroke, the ongoing and future research
				needs to advance therapies for spinal muscular atrophy, and recommendations on
				how to strengthen the collaboration of research activities by the institutes
				and agencies to improve the results;
						(4)develop a summary
				of advances in research related to spinal muscular atrophy research and other
				related neurological diseases and disorders research supported or conducted by
				Federal agencies; and
						(5)not later than 1
				year after the date of the establishment of the Committee, make recommendations
				to the Secretary—
							(A)regarding any
				appropriate changes to research activities, including recommendations to
				improve the research portfolio of the National Institutes of Health to ensure
				that scientifically based strategic planning is implemented in support of
				research priorities that impact research activities related to spinal muscular
				atrophy and other related neurological diseases and disorders;
							(B)identifying
				barriers to the development of new treatments and cures for spinal muscular
				atrophy and other related neurological diseases and disorders;
							(C)regarding public
				participation in decisions relating to spinal muscular atrophy research and
				other related neurological diseases and disorders to increase the involvement
				of patient advocacy and community organizations representing a broad
				geographical area;
							(D)on how best to
				disseminate information on spinal muscular atrophy progress; and
							(E)on how to expand
				partnerships between public entities, including Federal agencies, and private
				entities to expand collaborative, cross-cutting research.
							(c)Rule of
				constructionIn carrying out the duties described in subsection
				(b) with respect to research on spinal muscular atrophy, nothing in this
				section shall be construed to restrict the Secretary from including other
				neurological or genetic disorders, as appropriate, in such research if doing so
				may advance research in spinal muscular atrophy or other related neurological
				diseases and disorders.
					(d)Membership
						(1)In
				generalThe Committee shall be composed of the following voting
				members:
							(A)Not more than 11
				voting Federal representatives as follows:
								(i)The Director of
				the Centers for Disease Control and Prevention.
								(ii)The Director of
				the National Institutes of Health and the directors of such national research
				institutes and national centers (which shall include the National Institute of
				Neurological Disorders and Stroke, the National Institute of Child Health and
				Human Development, and the National Center for Research Resources) as the
				Secretary determines appropriate.
								(iii)The Commissioner
				of Food and Drugs.
								(iv)The heads of such
				other agencies and advisory committees as the Secretary determines appropriate,
				including the Health Resources and Services Administration, the Agency for
				Healthcare Research and Quality, and the Advisory Committee on Heritable
				Disorders and Genetic Diseases in Newborns and Children.
								(v)Representatives of
				other Federal agencies that conduct or support neurological research, or
				provide support services and resources for individuals with Spinal Muscular
				Atrophy, such as the Department of Education and the Social Security
				Administration.
								(B)9 additional
				voting members appointed under paragraph (2).
							(2)Additional
				membersThe Committee shall include additional voting members
				appointed by the Secretary as follows:
							(A)6 members shall be
				appointed from among scientists, physicians, and other health professionals,
				who—
								(i)are not officers
				or employees of the United States;
								(ii)represent
				multiple disciplines, including clinical, basic, and public health
				sciences;
								(iii)represent
				different geographical regions of the United States;
								(iv)are from practice
				settings, academia, or other research settings; and
								(v)are experienced in
				scientific peer review process.
								(B)3 members shall be
				appointed from members of the general public, who represent individuals with
				spinal muscular atrophy.
							(3)Nonvoting
				membersThe Committee shall include such nonvoting members as the
				Secretary determines to be appropriate.
						(e)ChairpersonThe
				voting members of the Committee shall select a chairperson from among the
				Federal members of the Committee described in subsection (d)(1)(A). The
				selection of a chairperson may be subject to the approval of the
				Secretary.
					(f)MeetingsThe
				Committee shall meet at the call of the chairperson of the Committee or upon
				the request of the Secretary, but in no case less often than once each
				year.
					(g)ReviewIn
				2012, and biennially thereafter, the Secretary shall review the necessity of
				the
				Committee.
					.
		5.Education and
			 awareness on SMA for health care professionalsPart P of title III of the Public Health
			 Service Act, as amended by section 3, is further amended by adding at the end
			 the following new section:
			
				399T.Information
				and education on SMAThe
				Secretary shall establish and implement a program to provide information and
				education on spinal muscular atrophy to health professionals and the general
				public, including information and education on advances in the screening,
				diagnosis, and treatment of spinal muscular atrophy and training and continuing
				education through programs for scientists, physicians, medical students, and
				other health professionals who provide care for patients with spinal muscular
				atrophy.
				.
		
